DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Responsive to various telephonic discussions and interviews conducted over the course of several weeks and the subsequent response after final filed by the Applicant on 07/14/2022, claims 1–9 and 21–30 are allowed.  Claims 10–20 are cancelled.

The listing of claims in the response filed on 07/14/2022 represents the latest version of the claims in the application.

Examiner’s Summery of the Interviews
3.	Examiner and Applicant’s representative extensively discussed a proposed amendment to independent claims to further incorporate subject matters recited in claims 4 and 8 to place the application in condition for allowance. The listing of claims in the second and subsequent response after final filed on 07/14/2022 resulted from these discussions and are agreed to as allowable.  

	See Below Examiner’s Reason for Allowance.

Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in independent claims 1, 9, and 24, viewing as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

	“in response to determining that the plurality of services match with each other, allocating, by one or more processors, a resource pool in the computing environment to be shared ...;
causing, by one or more processors, provisioning of the plurality of services in the computing environment using the resource pool, wherein the causing includes causing coordination of resources in the resource pool across workloads from a plurality of micro-containers in the resource pool,” and

	“wherein the allocating comprises, in response to determining that the plurality of services match with each other, determining, whether resource sharing for the plurality of services is allowed, and in response to determining that the resource sharing is allowed, allocating the resource pool; and
	causing, by one or more processors, provisioning of the plurality of services in the computing environment using the resource pool,”

(setting up/initializing the plurality of services in the computing environment using the resource pool).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
July 15, 2022